DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 5-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 16-18, and 20 of U.S. Patent No. 10,944,180. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Current Claims
U.S. Patent No. 10,944,180
1. A phased array antenna comprising: an array of antenna element modules, each of the array of antenna element modules comprising: a dielectric substrate having a lower surface with a conductive trace; a radiating element; and an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace, the IC chip including a circuit to adjust a signal communicated with the radiating element; and a multi-layer substrate underlying the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a 




1 …an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace…

8. The phased array antenna of claim 1, wherein the dielectric substrate of each antenna element module is interconnected with a surface of the multi-layer substrate with an electrical connection formed through electrical bonding material.
5. The phased array antenna of claim 4, wherein the IC chip of each of the array of antenna element modules is electrically coupled to a corresponding radiating element through a corresponding dielectric substrate to interpose signals communicated between a corresponding radiating element and the BFN circuit.
11. The phased array antenna of claim 10, wherein the IC chip of each of the array of antenna element modules is electrically coupled to a corresponding radiating element through a corresponding dielectric substrate to interpose signals communicated between a corresponding radiating element and the BFN circuit.
6. The phased array antenna of claim 5, wherein the circuit of the IC chip of each of the array of antenna element modules further adjusts signals communicated between the BFN circuit and a corresponding radiating element of a respective antenna element module.
2. The phased array antenna of claim 1, wherein the circuit of the IC chip of each of the array of antenna element modules further adjusts signals communicated between the BFN circuit and a corresponding radiating element of a respective antenna element module.
7. The phase array antenna of claim 1, wherein the radiating element of each of the array of antenna element modules is a first radiating element, and each of the array of antenna element modules further comprises: a second 


5. The phased array antenna of claim 1, wherein the BFN circuit is a passive circuit that at least one of divides and combines signals in-phase that are communicated with the radiating element of each of the array of antenna element modules.
9. The phased array antenna of claim 1, wherein each of the array of antenna element modules further comprises a feedline that interconnects a corresponding IC chip and a radiating element of a respective antenna element module.
6. The phased array antenna of claim 1, wherein each of the array of antenna element modules further comprises a feedline that interconnects a corresponding IC chip and a radiating element of a respective antenna element module.
10. The phased array antenna of claim 9, wherein the radiating element of each of the array of antenna element modules is selected from a group consisting of a patch antenna disposed on a corresponding dielectric substrate, a patch antenna integrated with a corresponding dielectric substrate, a slot antenna disposed on a corresponding dielectric substrate and a slot antenna integrated with a corresponding dielectric substrate.
7. The phased array antenna of claim 6, wherein the radiating element of each of the array of antenna element modules is selected from a group consisting of a patch antenna disposed on a corresponding dielectric substrate, a patch antenna integrated with a corresponding dielectric substrate, a slot antenna disposed on a corresponding dielectric substrate and a slot antenna integrated with a corresponding dielectric substrate.

8. The phased array antenna of claim 1, wherein the dielectric substrate of each antenna element module is interconnected with a surface of the multi-layer substrate with an electrical connection formed through electrical bonding material.
12. The phased array antenna of claim 11, wherein the IC chip of each of the array of antenna element modules is spaced apart from the surface of the multi-layer substrate.
1. …a top surface that is spaced apart from the IC chip…
13. The phased array antenna of claim 11, wherein the IC chip of the array of antenna elements is circumscribed by a corresponding dielectric substrate, and the electrical connection between the corresponding dielectric substrate and the surface of the multi-layer substrate is formed near a periphery of the corresponding dielectric substrate.
9. The phased array antenna of claim 8, wherein the IC chip of the array of antenna elements is circumscribed by a corresponding dielectric substrate, and the electrical connection is formed near a periphery of the corresponding dielectric substrate.
14. The phased array antenna of claim 1, wherein a top layer of the multi-layer substrate has a pattern that defining the locations of the array of antenna element modules and the pattern separates each of plurality of antenna element modules with free space to suppress surface 


13. The phased array antenna of claim 1, wherein the BFN circuit is coupled to the array of antenna element modules through a plurality of vias or a plurality of conductive traces.
16. The phased array antenna of claim 1, wherein there is an equal number of radiating elements and IC chips in the array of antenna element modules.
3. The phased array antenna of claim 1, wherein there is an equal number of radiating elements and IC chips in the array of antenna element modules.
17. A method for forming a phased array antenna, the method comprising: forming a plurality of antenna element modules, each of the array of antenna element modules comprising: a dielectric substrate having a lower surface with a conductive trace; a radiating element; and an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace, the IC chip including a circuit to adjust a signal communicated with the radiating element; and forming a multi-layer substrate configured to underlie the array of antenna element modules, the multi-layer substrate including a beam 



17. The method of claim 16, wherein the mounting comprises applying an electrical bonding material to an array of patterned mounting interfaces on a conductive layer of the multi-layer substrate.

18. The method of claim 17, wherein the mounting further comprises electrically coupling each IC chip of the array of antenna element modules with the BFN circuit through vias that extend from the BFN circuit to the conductive layer of the multi-layer substrate.
20. The method of claim 17, wherein the BFN is formed on an interior layer of the multilayer substrate interposed between an upper dielectric substrate and a lower dielectric substrate, such that the BFN is electrically shielded from electromagnetic interference (EMI).
20. The method of claim 16, wherein the BFN is formed on an interior layer of the multilayer substrate interposed between an upper dielectric substrate and a lower dielectric substrate, such that the BFN is electrically shielded from electromagnetic interference (EMI).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bonding material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 will be construed as dependent on claim 3, which would alleviate the antecedent issue, for the purposes of examination. Claims 5-6 are dependent on claim 4, and therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2015/0340765, hereby referred as Dang) in view of Sook et al. (US 2016/0276731, hereby referred as Sook).
Regarding claim 1, Dang teaches the following:
a phased array antenna comprising: 

a dielectric substrate (elements 110A-C, figure 2) having a lower surface with a conductive trace (elements 116, figures 1-2); 
a radiating element (elements 114_1-4, figure 2); and 
an integrated circuit (IC) chip (elements 120A-C, figure 2) adhered to the lower surface of the dielectric substrate and connected to the conductive trace (elements 116, figures 1-2), the IC chip including a circuit to adjust a signal communicated with the radiating element (paragraphs [0015]-[0016]); and 
a multi-layer substrate (element 130, figure 2, “the application board 130 can be formed of one or more substrates comprising one or more levels of metallization patterns and via structures”, paragraph [0023]) underlying the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a layer of the multi-layer substrate and the BFN circuit is in electrical communication with the IC chip of each of the array of antenna element modules (paragraphs [0020] and [0023]), wherein the dielectric substrate of each of the array of antenna element modules provides an electrical connection between a respective radiating element and a respective IC chip without a blind via (connections between elements 120A-C and elements 114_1-4, figure 2, shown as element 118 in figure 1).
Dang does not teach wherein the dielectric substrate of each of the array of antenna element modules provides an electrical connection between the respective IC chip and the BFN without a blind via.
Sook suggests the teachings of a dielectric substrate (elements 110, figure 2) having a lower surface with a conductive trace (trace that connects element 104 with elements 106-1-4, figure 2); a radiating element (elements 224-1 and 224-2, figures 2-3); and an integrated circuit (IC) chip (element 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrates of Dang to have a conductive trace on a lower surface that provides an electrical connection between the respective IC chip and the BFN without a blind via as suggested by the teachings of Sook which is an alternative way to provide a connection between and IC and the BFN so that the BFN could provide the individual IC’s with data (paragraph [0035]) to control the various antenna modules of the array.

Regarding claim 2, the combination of Dang and Sook as referred in claim 1 teaches the following:
wherein the IC chip (Dang, elements 120A-C, figure 2)(Sook, element 104, figure 2) of each of the array of antenna element modules is electrically coupled to a surface of the multi-layer substrate (Sook, element 102, figure 2) through the conductive trace (Sook, trace that connects element 104 with elements 106-1-4, figure 2) of each respective dielectric substrate (as explained in claim 1).

Regarding claim 3, the combination of Dang and Sook as referred in claim 2 teaches the following:
wherein the surface of the multi-layer substrate (Dang, element 130, figure 2)(Sook, element 102, figure 2) and the conductive trace (Sook, trace that connects element 104 with elements 106-1-4, figure 2) of each respective dielectric substrate is electrically coupled through bonding material (Sook, elements 106, figure 2).
Note: Dang also teaches using bonding material (elements 150, figure 2).

Regarding claim 7, the combination of Dang and Sook as referred in claim 1 teaches the phased array antenna with the exception of the following:
wherein the radiating element of each of the array of antenna element modules is a first radiating element, and each of the array of antenna element modules further comprises: a second radiating element, wherein a corresponding IC chip includes another circuit to adjust a signal communicated with the second radiating element.
However Dang does suggests that each module can comprise of a single radiating element or two radiating elements in conjunction with a single IC chip (paragraph [0040]).
Sook also teaches wherein the radiating element of each of the array of antenna element modules is a first radiating element (element 224-1, figure 3), and each of the array of antenna element modules further comprises: a second radiating element (element 224-2, figure 3), wherein a corresponding IC chip includes another circuit to adjust a signal communicated with the second radiating element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the phased array of antenna of the combination of Dang and Sook so that the radiating element of each of the array of antenna element modules is a first radiating element, and 

Regarding claim 9, the combination of Dang and Sook as referred in claim 1 teaches the following:
wherein each of the array of antenna element modules further comprises a feedline (Dang, element 118, figure 1, paragraph [0014], also shown in figure 2) that interconnects a corresponding IC chip and a radiating element of a respective antenna element module (Dang, as shown in figures 1-2).

Regarding claim 10, the combination of Dang and Sook as referred in claim 9 teaches the following:
wherein the radiating element (Dang, elements 114_1-3, figure 2)(Sook, elements 224-1-2, figure 3) of each of the array of antenna element modules is selected from a group consisting of a patch antenna disposed on a corresponding dielectric substrate (Dang, as shown in figure 2) (Sook, as shown in figure 3), a patch antenna integrated with a corresponding dielectric substrate, a slot antenna disposed on a corresponding dielectric substrate and a slot antenna integrated with a corresponding dielectric substrate.

Regarding claim 11, the combination of Dang and Sook as referred in claim 1 teaches the following:

Note: Dang also teaches using bonding material (elements 150, figure 2).

Regarding claim 12, the combination of Dang and Sook as referred in claim 11 teaches the following:
wherein the IC chip (Dang, elements 120A-C, figure 2)(Sook, element 104, figure 2) of each of the array of antenna element modules is spaced apart from the surface of the multi-layer substrate (Dang, element 130, figure 2)(Sook, element 102, figure 2).

Regarding claim 13, Dang as modified in claim 11 teaches the phased array antenna with the exception of the following:
wherein the IC chip of the array of antenna elements is circumscribed by a corresponding dielectric substrate, and the electrical connection between the corresponding dielectric substrate and the surface of the multi-layer substrate is formed near a periphery of the corresponding dielectric substrate.
Sook suggests the teachings of wherein the IC chip (element 104, figure 2) is circumscribed by a corresponding dielectric substrate (the parts of the dielectric substrate 110 that extend past the IC chip 104, figure 2), and the electrical connection (elements 106-1-4, figure 2) is formed near a periphery of the corresponding dielectric substrate (as shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the IC chip of each of the array of antenna element modules of Dang to be circumscribed by a 

Regarding claim 14, the combination of Dang and Sook as referred in claim 1 teaches the following:
wherein a top layer of the multi-layer substrate (Dang, element 130, figure 2) has a pattern (elements 132, figures 1-2) that defining the locations of the array of antenna element modules and the pattern separates each of plurality of antenna element modules with free space (as shown in figure 2).
The combination of Dang and Sook does not explicitly teach the pattern separates each of plurality of antenna element modules with free space to suppress surface waves propagating across a surface of the multi-layer substrate.
However Dang does discuss the spacing of the antenna modules (paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pattern that separates each of plurality of antenna element modules with free space of the combination of Dang and Sook to suppress surface waves propagating across a surface of the multi-layer substrate in order to ensure that there is enough space between the radiating elements as suggested by the teachings of Dang in order to reduce any mutual interference and coupling between adjacent radiating elements which may cause surface waves to occur which would hinder the performance of the phased array antenna.

Regarding claim 15, the combination of Dang and Sook as referred in claim 1 teaches the following:


Regarding claim 16, the combination of Dang and Sook as referred in claim 1 teaches the phased array antenna with the exception of the following:
wherein there is an equal number of radiating elements and IC chips in the array of antenna element modules.
However Dang does suggests that each module can comprise of a single radiating element or two radiating elements in conjunction with a single IC chip (paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the phased array of antenna of the combination of Dang and Sook so that there is an equal number of radiating elements and IC chips in the array of antenna element modules as suggests by the teachings of Dang as this can be used to alter the spacing between the radiating elements and allow for the phased array antenna to have different shapes for certain desired applications (as shown in figure 3B).

Regarding claim 17, Dang teaches the following:
a method for forming a phased array antenna, the method comprising: 
forming a plurality of antenna element modules (elements 202A-C, figure 2), each of the array of antenna element modules comprising: 
a dielectric substrate (elements 110A-C, figure 2) having a lower surface with a conductive trace (elements 116, figures 1-2); 

an integrated circuit (IC) chip (elements 120A-C, figure 2) adhered to the lower surface of the dielectric substrate and connected to the conductive trace (elements 116, figures 1-2), the IC chip including a circuit to adjust a signal communicated with the radiating element (paragraphs [0015]-[0016]); and 
forming a multi-layer substrate (element 130, figure 2, “the application board 130 can be formed of one or more substrates comprising one or more levels of metallization patterns and via structures”, paragraph [0023]) configured to underlie the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a layer of the multi-layer substrate and the BFN circuit is configured for electrical communication with the IC chip of each of the array of antenna element modules (paragraphs [0020] and [0023]), wherein the dielectric substrate of each of the array of antenna element modules provides an electrical connection between a respective radiating element and a respective IC chip without a blind via (connections between elements 120A-C and elements 114_1-4, figure 2, shown as element 118 in figure 1); and 
mounting each of the plurality of antenna element modules on the multi-layer substrate (as shown in figure 2).
Dang does not teach wherein the dielectric substrate of each of the array of antenna element modules provides an electrical connection between the respective IC chip and the BFN without a blind via.
Sook suggests the teachings of a dielectric substrate (elements 110, figure 2) having a lower surface with a conductive trace (trace that connects element 104 with elements 106-1-4, figure 2); a radiating element (elements 224-1 and 224-2, figures 2-3); and an integrated circuit (IC) chip (element 104, figure 2) adhered to the lower surface of the dielectric substrate and connected to the conductive trace (as shown in figure 2), the IC chip including a circuit to adjust a signal communicated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrates of Dang to have a conductive trace on a lower surface that provides an electrical connection between the respective IC chip and the BFN without a blind via as suggested by the teachings of Sook which is an alternative way to provide a connection between and IC and the BFN so that the BFN could provide the individual IC’s with data (paragraph [0035]) to control the various antenna modules of the array.

Regarding claim 18, the combination of Dang and Sook as referred in claim 17 teaches the following:
wherein the mounting comprises applying an electrical bonding material (Dang, elements 150, figures 1-2)(Sook, elements 106-1-4, figure 2) to an array of patterned mounting interfaces (Dang, elements 132, figures 1-2) (Sook, where elements 106-1-4 connect to element 102, figure 2) on a conductive layer of the multi-layer substrate.

Regarding claim 19, the combination of Dang and Sook as referred in claim 18 teaches the following:


Regarding claim 20, the combination of Dang and Sook as referred in claim 17 teaches the following:
wherein the BFN is formed on an interior layer of the multilayer substrate (Dang, paragraph [0023], as shown in figure 2).
The combination of Dang and Sook does not explicitly teach the BFN interposed between an upper dielectric substrate and a lower dielectric substrate, such that the BFN is electrically shielded from electromagnetic interference (EMI).
However Dang shows that the BFN is formed on an interior layer of the multilayer substrate (Dang, paragraph [0023], and as shown in figure 2), and that the upper part and the bottom part of the multilayer substrate are dielectrics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the BFN of the combination of Dang and Sook to be interposed between an upper dielectric substrate and a lower dielectric substrate, such that the BFN is electrically shielded from electromagnetic interference (EMI) as suggested by the teachings of Dang which can be used to keep the BFN at the center of the multilayer substrate to route the I/O signals, control signals, and power supply signals to and from the RFIC chip as needed (paragraph [0023]), which can also allow for electromagnetic shielding due to the dielectric layers surrounding the BFN.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 2015/0340765, hereby referred as Dang) in view of Sook et al. (US 2016/0276731, hereby referred as Sook), and further in view of Goyette (US 6,456,252).
Regarding claim 8, the combination of Dang and Sook as referred in claim 1 teaches the phased array antenna with the exception of the following:
wherein the BFN circuit is a passive circuit that at least one of divides and combines signals in-phase that are communicated with the radiating element of each of the array of antenna element modules.
However Dang does teach that the BFN circuit (of element 130, figure 2) is connected to each of the array of antenna element modules (as shown in figure 2) and is configured to transmit and receive signals from each of the array of antenna element modules (paragraphs [0015]-[0016], [0020], and [0023]).
Goyette suggests the teachings of wherein the BFN circuit is a passive circuit that at least one of divides and combines signals in-phase that are communicated with the radiating element of each of the array of antenna element modules (column 2, lines 44-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the BFN circuit of the combination of Dang and Sook to be a passive circuit that at least one of divides and combines signals in-phase that are communicated with the radiating element of each of the array of antenna element modules as suggested by the teachings of Dang and Goyette in order to divide a signal when the phased array antenna is being used for transmitting, and to combines signals when the phased array antenna is being used for reception, so that a single signal can be output or inputted from the combination of the various antenna modules to a main controlling or processing circuit (Dang, paragraphs [0015]-[0016], [0020], and [0023]).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845